Citation Nr: 0009328	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota, which denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran timely appealed 
this determination to the Board.

When this matter was previously before the Board in November 
1997, the Board increased of the veteran's service-connected 
schizophrenia from 30 to 50 percent disabling; in a rating 
action dated later that same month, the RO&IC implemented 
this decision and assigned an effective date of March 18, 
1994, for that rating.  In 1997, the Board also remanded the 
claim of entitlement to a TDIU for further development and 
adjudication.  However, as the denial of that claim has been 
continued, the matter has been returned to the Board for 
further appellate consideration.

In addition, in an October 1999 rating action, the RO&IC 
denied entitlement to an evaluation in excess of 50 percent 
for the veteran's schizophrenia.  Thereafter, in written 
argument presented directly to the Board, dated in January 
2000, the veteran's representative argued that the current 50 
percent evaluation did not reflect the severity of the 
service-connected disability and that a higher schedular 
rating was warranted.  To date, the RO&IC has not had the 
opportunity the consider the January 2000 written argument, 
and it is referred to the RO&IC for any and all appropriate 
action and adjudication.



REMAND

The Board has carefully reviewed the claims file and finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

The veteran essentially contends that he is entitled to a 
TDIU because his service-connected schizophrenia is currently 
so severely disabling that he is unable to secure or follow a 
substantially gainful occupation.  In this regard, the Board 
observes that substantial records of the veteran's 
participation in the VA Vocational Rehabilitation program 
reflect that, despite having a Bachelor of Science degree in 
electronics and submitting numerous applications and 
including interviewing with various potential employers, he 
has been unsuccessful in obtaining employment.  

The Board further observes that, in May 1998, shortly prior 
to a three-month VA hospitalization to treat his 
schizophrenia, a VA outpatient treatment examiner estimated 
his Global Assessment of Functioning (GAF) Scale to be 30.  
In addition, at discharge, his GAF score was estimated to be 
35.  However, when afforded a formal VA psychiatric 
examination in July 1999, the examiner, without commenting on 
the above records, indicated that the veteran was considering 
attending a technical school to acquire some "hands on" 
training and opined that he thought doing so was a good idea 
provided that the veteran was able to "handle it."  
Further, he estimated the veteran's GAF score to be 45.  In 
addition, subsequent to offering that assessment, the 
examiner commented that as the veteran was currently planning 
to go back to school, a "wait and see approach" was 
warranted.

Thus, the record does not clearly resolve the question of 
whether the veteran is currently unable to obtain or retain 
employment.  The Board notes the duty to assist requires that 
the examination report include an opinion concerning the 
effects of the veteran's service-connected disabilities, 
either individually or in the aggregate, on his ability to 
obtain or retain employment.  See Colayang v. West, 12 Vet. 
App. at 538-40; Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Thus, a more definitive opinion in this regard is 
warranted.  Prior to obtaining such an opinion, however, the 
RO should associate with the claims file any and all 
outstanding records of medical treatment and updated 
vocational rehabilitation records, which may shed more light 
on the veteran's current status.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO&IC should obtain and associate 
with the claims file all recent records 
of treatment pertaining to the veteran, 
from all pertinent VA medical facilities, 
as well as records of his further 
participation in the VA Vocational 
Rehabilitation Program, and from any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO&IC should forward the 
veteran's entire claims folder to the 
physician who prepared the July 1999 VA 
psychiatric examination report for a 
comprehensive file review and opinion.  
The physician should be requested to 
offer an opinion as to whether, 
notwithstanding the veteran's age and the 
presence of any nonservice-connected 
disabilities, it is at least as likely as 
not that his schizophrenia (either alone 
or in concert with his other service-
connected disability, the residuals of a 
fracture of the left tibia with injury to 
the left knee and limitation of motion 
(left leg disability)) renders him unable 
to obtain or retain substantially gainful 
employment.  In doing so, the examiner 
should specifically comment on the 
findings and conclusions contained in the 
recent VA outpatient treatment records, 
August 1998 hospitalization report, as 
well as the records prepared in 
connection with the veteran's 
participation in the VA Vocational 
Rehabilitation Program, including the GAF 
scores assigned therein.

If the requested opinion cannot be 
rendered without examination of the 
veteran, the reviewing physician should 
clearly so state, and the RO&IC should 
schedule the veteran to undergo 
appropriate examination(s), after which 
the claims file should again be referred 
to the reviewing physician for the 
opinion requested above.  The physician 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  If the physician who prepared the 
March 1999 VA medical report is not 
available, or is unable to provide the 
requested information, the RO&IC should 
schedule the veteran for another VA 
psychiatric examination to determine the 
current nature and extent of his service-
connected schizophrenia.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The physician should be requested to 
offer an opinion as to whether, 
notwithstanding the veteran's age and 
presence of any nonservice-connected 
disabilities, it is at least as likely as 
not that his schizophrenia (either alone 
or in concert with his service-connected 
left leg disability) renders him unable 
to obtain or retain substantially gainful 
employment.  In doing so, the examiner 
should specifically comment on the 
findings and conclusions contained in the 
recent VA outpatient treatment records, 
August 1998 hospitalization report, as 
well as the records prepared in 
connection with the veteran's 
participation in the VA Vocational 
Rehabilitation Program, including the GAF 
scores assigned therein.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the 
RO&IC should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO&IC 
should readjudicate the veteran's claim 
for a TDIU each on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO&IC 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


